Citation Nr: 1221915	
Decision Date: 06/22/12    Archive Date: 07/02/12	

DOCKET NO.  06-12 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a low back disability, classified for rating purposes as degenerative disc disease of the lumbar spine with paracentral disc herniation at the L4/L5 level with radiculopathy to the left lower extremity.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The Veteran had active service from August 1981 to August 2001.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision of the VARO in Huntington, West Virginia, that denied entitlement to the benefit sought.  

A review of the evidence of record reveals that service connection for degenerative disc disease of the lumbar spine with paracentral disc herniation at the L4/L5 level with radiculopathy to the left lower extremity was denied in a January 2010 Board decision.  The Veteran and his representative appealed the determination to the United States Court of Appeals for Veterans Claims (Court).  In November 2010 the case was remanded by way of a Joint Motion for an Order vacating and remanding the January 2010 Board decision and incorporating the terms of the remand.  Subsequently, an examination was ordered, and then conducted in April 2011.  In November 2011 the case was referred to the Chief of Staff of the VA Medical Center in Fargo, North Dakota, for an expert medical opinion as to whether it is at least as likely as not that any acquired lumbar spine disability was incurred in or aggravated as a result of the Veteran's experiences during his military service, to include, but not limited to the 1994 parachute jump, the cumulative effect of his parachute jumps and/or his involvement in an April 2001 motor vehicle accident.  Additionally, as to any congenital lumbar spine defects, the reviewer was to opine as to whether it is at likely as not that any incident or injury during service resulted in aggravation of the congenital lumbar spine defect by a superimposed disability.  A 27 page review of the record with a requested opinion was provided by a VA neurosurgeon in December 2011.  The case is now ready for the Board's review.  


FINDING OF FACT

The repetitive trauma resulting from the years of parachuting during the Veteran's long military service in addition to the transitional vertebra make it more likely than not that the Veteran has developed degenerative disc disease of the low back and radiculopathy of the lower extremities.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for service connection for a low back disability are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) sets forth enhanced duties on the part of VA to notify and assist claimants in developing claims for VA benefits.  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Given the favorable disposition of the claim on appeal the Board finds that all notification and development actions needed to adjudicate the claim have been accomplished.  

Law and Regulations

Service connection may be granted for disability resulting from personal injury sustained or disease contracted in the line of duty or for aggravation of a preexisting injury or disease sustained in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 U.S.C.A. §§ 3.303, 3.304, 3.306.  

In order to establish service connection for a claimed disability, the following must be shown:  (1) the existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and a disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F. 3d 1362 (Fed. Cir. 2009).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  

Certain chronic diseases, such as arthritis, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b) (2011).  

Evidentiary Standards

Competency is a legal concept determining whether the medical or lay evidence may be considered.  In other words, this means whether the evidence is admissible as distinguished from weight and credibility.  The former determines whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Competent lay evidence means any evidence not requiring that the claimant has specialized education, training, or experience.  Lay evidence is competent evidence provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  

The Board, as fact finder, must determine the probative value or weight of the medical evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the claims folder.  While the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzalez v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran need not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Considering the pertinent evidence of record in light of the above, and particularly with resolution of all reasonable doubt in the Veteran's favor and the comprehensive 27 page memorandum from a VA neurosurgeon, the Board finds that service connection for a low back disability is reasonably warranted.  

A review of the evidence of record reveals that the Veteran's military personnel records disclose he was a parachutist among other assignments.  The service treatment records reflect that he was seen for complaints for low back pain of two days' duration following a parachute landing in February 1994.  An X-ray study showed sacralization of the left half of the fifth lumbar vertebra.  This was noted to be within normal limits and to be an anatomic variant.  The examiner stated no traumatic changes were detected.  A review of the remainder of the service records is without reference to complaints or findings indicative of the presence of low back difficulties.  

Private medical records from April 2000 show the Veteran was treated following involvement in an automobile accident.  He complained of pain of the neck and shoulder.  The records do not refer to the Veteran having any low back pain or radicular symptoms.  Other private records dated in July 2000, show the Veteran underwent physical therapy for residuals of the motor vehicle accident.  The records do not contain any reference to low back complaints.  

A March 2001 report of examination reflected the Veteran's spine was normal.  However, the report also includes an apparent reference to back pain, and further notes a history of physical therapy and traction for treatment of the back, neck, and shoulder in April 2000.  A report of medical history dated in March 2001 reflects that the Veteran checked "yes" for a history of recurrent back pain or back problems.  The comment section in the report reflects that this was in reference to the April 2000 motor vehicle accident.  There was a notation that the Veteran was not fully recovered.  The explanation section also made reference to the jump injury in 1994 from which it was reported there had not been a full recovery.  

The post service medical records with regard to problems of the back date from 2003.  At the time of a VA examination in January 2004, the Veteran gave a history of low back pain following the parachute jump in 1994.  He also stated that involvement in the 2000 motor vehicle accident might have contributed to current problems.  Following examination, to include review of magnetic resonance imaging in 2003, the diagnoses included degenerative joint disease of the lumbar spine with paracentral disc herniation at the L4/L5 level.  The examiner did not express an opinion as to the etiology of the back difficulties.  

Treatment for low back disability continued thereafter.  In September 2004, the Veteran reported that he had experienced back pain since involvement in the parachute jump in 1994.  The pain had increased with radiation to the left lower extremity following the motor vehicle accident in 2000.  

November 2005 private medical records note that the Veteran had been referred for lower back and lower extremities symptoms for the past 11 years.  He gave a history of an injury while parachuting in the Army in 1994.  Additional private medical records reflect the Veteran underwent surgery for decompression at the L4/L5 in December 2005.  

In January 2006 a VA physician reviewed the claims folder.  The examiner acknowledged that review of the personnel records reflected he made a number of parachute jumps while in service.  The examiner opined that the Veteran had a congenital false joint of the sacralization area of the fifth lumbar vertebra with no evidence of trauma.  He stated this was below the site of disc problems and more likely than not would not be the cause of that problem.  The examiner believed that the cause of the Veteran's pain was a disc protrusion of the L4/L5 level.  The examiner stated that any symptoms associated with sacralization of the fifth lumbar vertebra on the first sacral segment would be in a different area of the back and leg than was currently noted.  He stated there was no diagnosis given during service that would relate the Veteran's current low back disability to his military service.  The examiner noted there was no continuity of difficulty between active service and the present time.  He stated it was therefore more likely than not that the present low back disorder was not related in any way to the Veteran's active military service, but rather to other factors.  When asked to opine as to whether or not the current back disability was at least as likely as not caused by trauma in service such as parachuting, the examiner opined that the Veteran's current low back disability was not caused by or the result of any problems that occurred while he was on active duty.  

The pertinent evidence includes a communication from a chiropractor in January 2011.  The examiner stated that he reviewed the Veteran's claims file and stated that the Veteran had a low back disability that was a result of the injury sustained while he served on military duty.  He explained that after injury some discs become painful because of inflammation.  He added that some people have nerve endings that penetrate more deeply into the outer layer of the disc than others, making the discs more susceptible to becoming a source of pain.  He stated that the healing process involved repair of trauma to the outer annulus resulted in the innervation of the resultant scar tissue, and subsequent pain.  He went on to say that degenerative disc disease can lead to chronic debilitating conditions and can have a serious negative impact on an individual's quality of life.  

The pertinent evidence also includes the report of a VA examination accorded the Veteran in April 2011.  The claims file was reviewed by the examiner, but she did not acknowledge a review of the aforementioned chiropractor report.  Following examination, a diagnosis was given of degenerative disc disease with paracentral disc herniation at the L4/L5 level with radiculopathy of the left lower extremity.  She opined that the Veteran's disability was as likely as not caused by or a result of the incidents or injuries during active service, to include, but not limited to the 1994 parachute jump, the cumulative effect of the Veteran's parachute jumping, or the involvement in the 2000 motor vehicle accident.  She went on to explain the rationale by citing objective data from the service, private, and VA medical records.  She said that the subjective data from the Veteran's former wife and his own lay statements were also considered, but were not supported by the objective medical evidence.  With regard to a congenital abnormality identified in several X-ray studies, she noted that the sacralization of the lumbar vertebra predisposed the Veteran to an early onset of disc disease and facet joint degeneration at the level directly above the sacralized vertebra and was a natural progression of degenerative changes.  In her opinion, this did not increase the overall incidence of disc disease.  She cited to present medical literature.  

Additional pertinent evidence includes a statement from the Veteran's former wife dated in late January 2011.  The individual stated that she is a registered nurse.  Her review of the Veteran's active service records led her to seek a physician for evaluation of the presumed injury sustained in the February 1994 parachute jump injury.  She recalled the Veteran's involvement in the motor vehicle accident and said that he experienced a lot of upper neck and back pain.  She stated that she had to help the Veteran from bed after the accident and that he also became very restless and tossed about in bed.  

The case was referred for review.  A VA neurosurgeon stated in December 2011 that he had reviewed all the evidence of record including the aforementioned.  In his lengthy analysis, the surgeon indicated that it was his opinion it was more likely than not that the Veteran's current back disability was the result of factors other than the claimed injuries in service.  He acknowledged the Veteran established that parachuting is a hazardous activity and acknowledged the Veteran had encountered some other risk factors reported in the literature which have been associated with the higher incidence of jump related injuries.  He referred to studies involving changes in the spines of military parachutists and indicated the number of parachute jumps might have an impact upon the incidents of degenerative spine disease.  He referred to a study in which 74 parachuting instructors in the Israel Defense Force were evaluated comparing previous X-ray studies of the spine with current studies in order to document the prevalence and possible progression of degenerative changes.  The authors concluded that the changes did correlate with age and the number of jumps.  

However, the surgeon indicated the Veteran's jump experience was much lower than those in the study, by a factor greater than 10, when compared to the experience of the study cohort.  He stated this fact along with the conclusion that the degenerative changes correlated with the number of jumps with some doubt as to the contention that the Veteran's jump experience initiated some pathological process that resulted in the beginning of his lumbar spine disease.  The surgeon stated it was his "considered medical opinion that it is more likely than not that the Veteran's lumbar spine disc degenerative disease is not the result of his parachuting activities.  This conclusion is further supported by the review of the service records which shows that he had completed an additional 13 parachute jumps over the next two years without demonstrating any additional spinal or medical problems that could be connected with that activity."  

With regard to whether the vehicle accident in April 2000 later played a role in the lumbar spine disc disease and radiculopathy, he said that review of the records did not provide any objective medical evidence that the Veteran had any symptoms related to the low back.  He added it even appeared that a special effort was made to consider this in the Veteran's initial evaluation and it was noted as a significant observation that there was no low back pain or radicular symptoms.  The physician referred to the separation examination that recorded references made by the Veteran to back problems that were not fully recovered.  

However, from the previous medical records, the neurosurgeon noted that there were no records of treatment for low back difficulties following the 1994 injury and there was objective evidence that the only other recorded occurrence of a back injury was of a neck and shoulder injury, not the low back problem.  The examiner felt the spine and neurological areas to be normal and the Veteran was found to be qualified for retirement.  As a result of the above, it was the surgeon's opinion that it was "more likely than not that the Veteran's lumbar spine degenerative disc disease and left lower extremity radiculopathy was not caused by, sustained or aggravated in any way by the motor vehicle accident sustained while the Veteran was on active duty."  

He acknowledged that for a long time the medical and lay community had held the opinion that disc disease was a result of either an acute traumatic event or a result of cumulative trauma.  He stated the pathogenesis of disc disease was now considered to be much more complex than the simplistic primary trauma hypothesis.  He referred to medical literature review and stated that considering the above references it was his considered opinion that it was more likely than not that the pathophysiology of degenerative disc disease was still being defined.  He added that due to multiplicity of data, "we are not able to, with any reasonable degree of medical certainty, identify the factors in the Veteran's history while he was on active duty which can be reliably linked to the initial onset of the process which results in his lumbar degenerative disc disease and left leg radiculopathy of the Veteran's degenerative disc disease is at this point in time."  

The neurosurgeon went on to discuss the question as to whether it was at least as likely as not that the Veteran's experiences in the military resulted in any aggravation of a congenital lumbar spine defect by a superimposed disability.  He believed that the observed structure was not a defect in the truest sense of the word.  He stated this was not a flaw in the Veteran's spine, but was rather an anatomical creation.  He went on to discuss transitional vertebra and opined that "more it is likely than not that the Veteran has an anatomical variation in the formation of the fifth lumbar vertebra, known as a transitional lumbar vertebra, and this vertebra has the potential to alter the normal pattern of the biomechanical stresses in the lower lumbar spine.  One of the many suspected factors in the genesis of degenerative disc disease of the lumbar spine is thought to be mechanical stress exerted upon susceptible structures.  The transitional vertebra in and of itself is not susceptible to injury from the degenerative disc disease at the L4-5 level."  

He then went on to say "considering the medical evidence gleaned from the Veteran's medical records and the data information obtained from the medical and scientific literature in preparation of this opinion and when one would consider two putative etiologies for the Veteran's disc disease.  The questions of repetitive trauma resulting from parachuting and the presence and localized influence of the transitional vertebra it is my considered medical opinion that it is more likely than not that the transitional lumbar vertebra is of a higher degree of suspicion as to the cause of the evolution of the Veteran's degenerative disc disease and the resulting lumbar radiculopathy resulting in his low back and left leg disabilities."  

Given the totality of the evidence above and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for a low back disability are met.  The VA neurosurgeon who reviewed the entire claims file in late 2011 essentially opined that because of the structure of his back, the Veteran was more likely to have problems due to trauma of his parachute jumps over the years.  The Board finds the opinion from the VA neurosurgeon is of significant probative weight.  See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is simply qualified and essentially informed).  There are opinions of record, both pro and con, as to the etiology of the Veteran's current low back difficulties.  However, the VA neurosurgeon reviewed the entire claims file in late 2011 and had access to all of the pertinent and medical and lay evidence and he cited to a number of articles in medical literature.  The neurosurgeon provided an impressive, comprehensive review of the medical evidence of record.  The Board notes the fact of assessing the probative value of medical opinion is the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  

Following review of the entirety of the evidence of record, the Board finds that, particularly with resolution of all reasonable doubt in the Veteran's favor, the criteria for service connection for a low back disability are met.  


ORDER

Service connection for a low back disability is granted.  


	                        ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


